Citation Nr: 0510003	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-36 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder separation.

2.  Entitlement to service connection for anxiety.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
September 1992.  The veteran also had service from December 
1995 to August 1996, although it is unclear whether this is 
active duty or reserve service.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  A March 2003 
administrative decision, which concluded that injuries 
sustained in an October 1988 motor vehicle accident resulted 
from the veteran's own willful misconduct and alcohol abuse 
and did not occur in the line of duty.  Based upon this 
decision, RO denied entitlement to service connection for the 
residuals of a left shoulder injury in the April 2003 rating 
decision.  That rating decision also denied entitlement to 
service connection for anxiety and hypertension.  In an 
October 2003 rating decision the RO granted service 
connection for hypertension.  The veteran perfected an appeal 
for the denial of service connection for the residuals of a 
left shoulder injury and anxiety.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran sustained a left shoulder separation in an 
October 1988 motor vehicle accident.

3.  An October 1988 hospital report documented that the 
veteran had been driving while intoxicated, with a blood 
alcohol level of 1.89 at the time of the accident.

3.  The October 1988 motor vehicle accident was caused by the 
veteran's alcohol intoxication and constitutes willful 
misconduct.

4.  The preponderance of the probative evidence fails to show 
that the veteran's anxiety was incurred in or aggravated by 
in service.


CONCLUSIONS OF LAW

1.  Residuals of left shoulder injury sustained in the 
October 1988 motor vehicle accident resulted from the 
veteran's own willful misconduct and were not incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).

2.  Anxiety was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in two August 2002 letters, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his service connection 
claims.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  In a September 2002 
letter the veteran indicated he had no other evidence to 
submit in support of his claim.  

In addition, in its October 2003 statement of the case the RO 
explained the basis for the denial of his service connection 
claims and outlined the applicable criteria for service 
connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, post service medical 
records, and VA outpatient treatment reports.  The veteran 
has not alluded to the existence of any other evidence that 
is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  

Factual Background

Residuals of Left Shoulder Injury

The veteran's September 1981 entrance examination notes no 
abnormalities to his shoulder.  The veteran's service medical 
records indicate that in October 1988 he was injured in a 
motor vehicle crash.  His car reportedly flipped over.  Blood 
alcohol in the emergency room was reported as 1.89.  The 
veteran complained of pain in the left shoulder.  Physical 
examination revealed abrasion of the left shoulder and the 
left scapular area.  X-ray revealed an acromioclavicular 
separation on the left.  Diagnosis was Grade II 
acriomioclavicular separation on the left.  The veteran's 
July 1992 separation examination indicates that he dislocated 
his left shoulder in 1988 and had no recurrence since that 
date.  

In an October 2000 VA treatment report, the veteran indicated 
that he had undergone alcohol rehabilitation in the military 
following his accident while driving under the influence.

A VA medical examination was performed in September 2002.  
The veteran reported being involved in a motor vehicle 
accident in 1988 at which time he was found to have a left 
shoulder separation, grade 2 or 3.  The examiner indicated 
that the verbal report of the veteran's x-rays indicated a 
mild deformity of the distal clavicle on the left, thought to 
be the result of old trauma.  

The veteran filed a November 2002 statement in support of his 
claim detailing the October 1988 automobile accident.  He 
reported that he was driving from Ausburg, Germany to his 
home.  He was driving about 35 to 40 kilometers per hour and 
it was raining and dark outside.  He indicated he was driving 
while intoxicated and another car hit his car from behind.  
His car went into a spin and flipped over.  

In March 2003 the RO reviewed the veteran's hospital records 
from the accident and his November 2002 statement from the 
veteran.  The RO noted that the veteran's hospital summary 
from the admission following the accident indicated that his 
blood alcohol content at the time he presented to the 
emergency room was 1.89.  This equates to .18 mg/dl and the 
presumption that a person was under the influence of 
intoxicating liquor was established.  The RO found that the 
veteran was intoxicated at the time of the accident.  The RO 
concluded that the injuries received in the accident of 
October 1988 were not in the line of duty due to the 
veteran's willful misconduct.  

The veteran's outpatient treatment records from September 
2003 to October 2003 do not reveal treatment for his left 
shoulder.  

Anxiety

The veteran's service medical records do not indicate any 
diagnosis or treatment for any psychiatric disorder.  
Similarly, the veteran's July 1992 separation examination 
does not indicate any mental disorders or disabilities.  

The veteran's medical records from a local health center in 
April 1995 noted an assessment of anxiety disorder.  It was 
noted that veteran felt tense, and was starting his job at 
the post office the following Monday.

National Guard service medical records dating from 1995 
through 1996 note no complaints or findings of any 
psychiatric disorder.  An August 12, 1996 report of medical 
history noted the veteran denying nervous trouble, depression 
and excessive worry.

The veteran was treated at the VA psychiatry clinic in June 
1999.  The veteran complained of a two-year history of 
talking to himself.  He denied any psychiatric history or 
ever being seen by a psychiatrist.  He denied any problems or 
stressors.  He reported the noticed talking to himself when 
he was mowing the lawn.  The examiner found that the 
veteran's speech content when he spoke to himself was not 
bizarre, socially inappropriate or threatening in any manner.  
The examiner found that there was no evidence of any thought 
disorder or mood disorder.  The examiner concluded that the 
veteran had no Axis I diagnosis, and assigned a Global 
Assessment of Functioning (GAF) Score of 90. 

A VA outpatient psychiatric consultation was provided to the 
veteran in October 2000.  The veteran reported hearing voices 
and responding to those voices verbally.  He described 
situations at work and in the Army when he felt harassed, 
discriminated against, picked on, not treated fairly, and 
placed under undue stress.  The examiner diagnosed the 
veteran's symptoms as depressive disorder.  


Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The determination as to whether the requirements for service 
connection are met
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Residuals of Left Shoulder Injury

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16).  "In 
the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct, or for claims filed after 
October 31, 1990, was the a result of his or her abuse of 
alcohol or drugs.  

There is a presumption that an injury incurred during active 
military, naval, or air service was incurred in the line of 
duty unless the injury was a result of the person's own 
willful misconduct.  38 U.S.C.A. § 105(a).  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.  Forshey v. West, 12 Vet. App. 71 (1998). 
"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n).

The simple drinking of alcoholic beverage is not itself 
willful misconduct; however, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2); see 
also 38 C.F.R. § 3.301(d).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey, 12 Vet. App. at 74 (citing 
Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, if 
intoxication results proximately and immediately in 
disability, such disability will be considered to be the 
result of the person's own willful misconduct.  38 C.F.R. § 
3.301(cc)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).

The Board further notes that a blood alcohol percentage of 
.10 or more raises a presumption that the person was under 
the influence of intoxicating liquor under VA's Adjudication 
Procedure Manual M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board concedes that the veteran suffered a left shoulder 
separation in the October 1988 motor vehicle accident in 
service.  The October 1988 service records confirmed that the 
veteran was brought in with a separated, which had to be 
treated in the emergency room.  However, the accident 
occurred while the veteran was intoxicated. 

As set forth above, there is a legal presumption that an 
injury incurred during active service was incurred in the 
line of duty, unless the injury was a result of the person's 
own willful misconduct.  In other words, a finding of 
"willful misconduct" negates the "line of duty" 
presumption.  

The evidence of record reflects that a blood alcohol test 
performed shortly after the accident revealed that the 
veteran's blood alcohol percentage was 0.189, above the .10 
limit set forth in VA's Adjudication Procedure Manual M21-1, 
(M21-1), Part IV, Chapter 11, 11.04(c)(2).  Hence, the Board 
finds that the evidence clearly establishes that the veteran 
was intoxicated at the time of the accident.  In this regard, 
the veteran concedes that he was intoxicated at the time of 
the accident.  Moreover, the veteran reported that he 
underwent alcohol rehabilitation as a result of his driving-
under-the-influence accident.

The October 1988 motor vehicle accident is presumed to have 
resulted from the veteran's own willful misconduct and 
alcohol abuse because he was driving with a documented blood 
alcohol level of .189 at the time of the accident.  Because 
the October 1988 motor vehicle accident resulted from the 
veteran's own willful misconduct and alcohol abuse, it did 
not occur in the line of duty.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d).

For these reasons, the preponderance of the evidence is 
against the claim and the claim must be denied.  




Anxiety

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The veteran's service medical records from his first period 
of service are silent for any complaints or treatment of a 
psychiatric disorder.  In April 1995, a private health clinic 
noted an assessment of anxiety disorder.  However, service 
medical records for the period from December 1995 to August 
1996 reveal no complaints or treatment for any psychiatric 
disorder.  In June 1999 the veteran presented for a 
psychiatric consultation at his wife's insistence due to his 
2-year history of talking to himself.  The veteran reported 
no prior history of or treatment for psychiatric problems.  
Following examination and psychological testing, the examiner 
found no psychiatric disorder.  

In October 2000, the veteran again underwent a psychiatric 
consultation and was diagnosed with a depressive disorder.  
Although the veteran described situations at work (at the 
post office and in the Army) when he felt harassed, 
discriminated against, picked on, not treated fairly, and 
placed under undue stress, his contemporaneous service 
medical records do not reveal any treatment for anxiety or a 
depressive disorder.  Critically, none of the medical 
evidence links his currently diagnosed depressive disorder 
with any period of active service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a depressive disorder.  Specifically, 
the contemporaneous service medical records reveal no 
evidence of an in-service psychiatric disorder, and there is 
no medical evidence linking such a disorder to active 
service.  Thus, the claim for service connection must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for the residuals of a left 
shoulder separation is denied.  

Entitlement to service connection for a anxiety is denied. 




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


